Order granting motion for change of venue reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Defendant Suffolk County Trust Company having its principal office and place of business at Riverhead, Suffolk county, New York, and being a necessary and proper party to this action (Lewis v. Guardian Fire & Life Assur. Co., 181 N. Y. 392), the action was properly brought in the county of Suffolk, and the order changing the place of trial to the county of New York was, under the circumstances, improperly made. Lazansky, P. J., Rich, Young, Seeger and Carswell, JJ., concur.